IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Plaintiff,

V.
Cr. ID. Nos. 1607009547

1609017759, and
1701013434

ANTHONY J. STANLEY,

Defendant.

Submitted: February 5, 2019
Decided: April 3, 2019

Upon Commissioner’s Report and Recommendation
That Defendant’s Motion for Postconviction Relief
Should Be Denied
ADOPTED

ORDER

This 3rd day of April 2019, the Court has considered the Cornmissioner’s
Report and Recommendation, Defendant’s Motion for Postconviction Relief, and

the relevant proceedings beloW.

On June 11, 2018, Defendant Anthony J. Stanley flled a Motion for
Postconviction Relief; on September 17, 2018, Defendant’s Counsel submitted an
Affldavit in response to Defendant’s Motion for Postconviction Relief; on October

1, 2018, Defendant frled a Response to Counsel’s Affldavit; and on October 16, the

l

State filed a Response to Defendant’s Motion for Postconviction Relief. The
motion Was referred to a Superior Court Commissioner in accordance With 10 Del.
C. § 512(b) and Superior Court Criminal Rule 62 for proposed findings of fact and
conclusions of laW. The Commissioner issued the Report and Recommendation on

January 22, 2019. The Commissioner recommended that Defendant’s Motion for

Postconviction Relief be denied.

Defendant raises two claims in his Motion. First, Defendant claims Counsel
Was ineffective in handling the plea and the sentencing Second, Defendant claims
that there Was no physical evidence to convict him of the PFDCF charge and that
no Weapon Was found. Defendant’s second claim is procedurally barred, both of

his claims Were Waived, and both are Without merit.

Prior to addressing the substantive merits of any claim for postconviction
relief, the Court must first determine Whether Defendant has met the procedural
requirements of Superior Court Criminal Rule 61.l If a procedural bar exists, then
the claim is barred, and the Court should not consider the merits of the

postconviction claim.2

 

l Younger v. State, 580 A.Zd 552, 554 (Del. 1990).
2 Id.

Superior Court Criminal Rule 61(i)(3) requires that Stanley raise his claims,
With the exception of his ineffective assistance of counsel claims, on direct appeal.3
Stanley’s ineffective assistance of counsel claim is not procedurally barred by Rule
61(i)(3) because a Rule 61 motion is the appropriate vehicle for raising these
claims. Defendant’s claim that there Was no physical evidence to convict
Defendant of the PFDCF charge and the claim that no Weapon Was found are

procedurally barred for failing to raise these claims on direct appeal.

In order to prevail on an ineffective assistance of counsel claim, a defendant
must show that his counsel’s representation fell below an objective standard of
reasonableness and that the deficiencies in counsel’s representation caused the
defendant actual prejudice.4 When a defendant has pled guilty, he must show that
counsel’s actions Were so prejudicial that there is a reasonable probability that, but
for counsel’s errors, the defendant Would not have pled guilty and Would have
insisted on going to trial.5 Mere allegations of ineffectiveness Will not suffice. A

defendant must make and substantiate concrete allegations of actual prejudice.6

 

3 See Mall`n v. State, 2009 WL 537060, at *5 (Del. Super.); Desmond v. State, 654 A.2d 821, 829
(Del. 1994).

4 Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Hitchens v. State, 757 A.2d 1278
(Del. 2000).

5 State v. Hess, 2014 WL 6677714, at *6 (Del. Super.).

6 Younger v. State, 580 A.2d 552, 556 (Del. 1990).

3

Great Weight and deference are given to tactical decisions by the trial attorney and

counsel cannot be deemed ineffective for failing to pursue motions that lack merit.7

Defendant’s contention that he had not adequately discussed this case With
Counsel prior to taking the plea is contrary to the representations Defendant made
to the Court at the time he accepted his plea. Prior to accepting his plea,
Defendant’s counsel represented to the Court that they had fully discussed the
nature of the charges, possible defenses, and the potential sentences that Defendant
Was facing. In Counsel’s Affidavit in response to Defendant’s Motion, Counsel
reiterates that he discussed the pending matters With Defendant on multiple
occasions and that they had spoken at length about the plea offer and the pending
charges. At the time of his plea, Defendant represented to the Court that he Was
voluntarily entering into his plea, that he Was fully advised of his rights, and that he

Was satisfied With Counsel’s representation.

Defendant has not presented any clear, contrary evidence to call into
question his prior testimony at the plea colloquy or answers on the Truth-in-
Sentencing Guilty Plea Form. Defendant has not sustained his burden of

demonstrating that his counsel rendered ineffective assistance in regards to the plea

 

7 State v. Miller, 2013 WL 871320, at *4 (Del. Super.).
4

agreement Defendant’s claim that he never adequately discussed his plea with

Counsel is without merit.

Defendant’s claim that Counsel was ineffective as to Defendant’ sentencing
is also without merit. Defendant claims that he was promised his sentence would
not exceed three years. However, Defendant knew at the time he entered into his
plea that he was facing a sentence range of 3-44 years and that the State would be
recommending a five-year prison sentence. At the time of his plea, Defendant
represented to the Court that no one had made any promises as to what his sentence
would be. Defendant’s present contention that he was promised a three-year prison
term is contrary to his prior representations at the plea colloquy and is without
merit. Defendant’s argument that he would not have accepted the plea if he knew
he would receive a four-year prison term is similarly unsupported by the record

and is without merit.

Counsel contends that had he obtained a mitigation report, he would have
been able to better assist Defendant. While Counsel’s practice may be to obtain a
mitigation expert report, there is no such requirement that a mitigation specialist be
retained in serious non-capital cases as an invariable requirement of effective

representation8 Counsel was not deficient for not having provided a mitigation

 

8 Williams v. State, 110 A.3d 550, 551 (Del. 2015).
5

expert report, and there has been no showing of any actual prejudice as a result
thereof. Neither Counsel nor Defendant have asserted any additional information
that was not already contained in the presentence report. Counsel successfully
persuaded the Court to depart from the State’s sentencing recommendation
Counsel presented mitigating evidence on Defendant’s behalf and Defendant
provided an allocution statement. Defendant expressed his remorse, apologized,

and accepted responsibility for his actions.

Defendant has not established that Counsel’s performance fell below an
objective standard of reasonableness or that he was prejudiced in any way by

Counsel’s representation at the sentencing hearing.

Defendant’s claims that there was no physical evidence to convict him of the
PFDCF charge, and that no weapons were found, are procedurally barred.

Defendant’s claims for ineffective assistance of counsel are without merit.

The Court holds that the Commissioner’s Report and Recommendation
dated January 22, 2019 should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.9

THEREFORE, after careful and de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in

its entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

z
The Ho%§fable Wry M. Johnston

 

 

9 Super. Ct. Crim. R. 62(a)(4)(iv).